
	
		I
		112th CONGRESS
		2d Session
		H. R. 5838
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2012
			Mr. Conyers
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To prohibit anti-competitive activities and to provide
		  that health insurance issuers and medical malpractice insurance issuers are
		  subject to the antitrust laws of the United States, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Health Insurance Industry Antitrust
			 Enforcement Act of 2012.
		2.Prohibition of
			 anti-competitive activitiesNotwithstanding any other provision of law,
			 nothing in the Act of March 9, 1945 (15 U.S.C. 1011 et seq., commonly known as
			 the McCarran-Ferguson Act), shall be construed to permit health
			 insurance issuers (as defined in section 2791 of the Public Health Service Act
			 (42 U.S.C. 300gg–91)) or issuers of medical malpractice insurance to engage in
			 any form of price fixing, bid rigging, or market allocations in connection with
			 the conduct of the business of providing health insurance coverage (as defined
			 in such section) or coverage for medical malpractice claims or actions.
		3.Restoring the
			 application of antitrust laws to health sector insurers
			(a)Amendment to
			 McCarran-Ferguson ActSection 3 of the Act of March 9, 1945 (15
			 U.S.C. 1013), commonly known as the McCarran-Ferguson Act, is amended by adding
			 at the end the following:
				
					(c)Nothing contained in this Act shall modify,
				impair, or supersede the operation of any of the antitrust laws with respect to
				the business of health insurance. For purposes of the preceding sentence, the
				term antitrust laws has the meaning given it in subsection (a)
				of the first section of the Clayton Act, except that such term includes section
				5 of the Federal Trade Commission Act to the extent that such section 5 applies
				to unfair methods of
				competition.
					.
			(b)Related
			 ProvisionFor purposes of section 5 of the Federal Trade
			 Commission Act (15 U.S.C. 45) to the extent such section applies to unfair
			 methods of competition, section 3(c) of the McCarran-Ferguson Act shall apply
			 with respect to the business of health insurance without regard to whether such
			 business is carried on for profit, notwithstanding the definition of
			 Corporation contained in section 4 of the Federal Trade
			 Commission Act.
			
